DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6, 9-13, 15 and 18-19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 4-6, 8-10,12-13-17,19-21 of U.S Patent No 10419384 B2(“‘384”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the subject matter claimed in the instant application if fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
However, claims 1, 10 and 19 the instant application claims have additional limitation “discloses presenting a display of a timeline corresponding to the content stream, wherein the timeline includes a visual indicator indicating the type of activity of the defined time period” not disclosed in the claims of the ‘384 patent.
Sherrets further discloses presenting a display of a timeline corresponding to the content stream, wherein the timeline includes a visual indicator indicating the type of activity of the defined time period (see fig.7-10; col.5, ll.29-44; col.12, ll.24-53; col.13, ll.1-18; col.13, ll.45-col.14,ll.8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh with the teaching as taught by Sherrets in order to assist users to identifying media content for consumption easily by segments of the video content based on the video characteristics, and an indicator component associated indictors corresponding to respective video characteristics.
As to claims 5 and 14, Singh further discloses wherein generating the metrics further includes analyzing one or more words spoken within the content stream, and wherein the generated metrics are based on a relative importance assigned to the analyzed words (see col.8,ll.29-53).
As to claims 7 and 16, Singh further discloses wherein the content stream is associated with an external file comprising a portion of the content stream, and wherein generating the metrics is further based on matching the portion of the content stream within the external file to the timeline of the content stream (see col.10, ll.65-col.11, ll.19).
As to claims 8 and 17, Singh further discloses further comprising updating the display of the timeline in real-time based on new metrics(see col.11,ll.16-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9715901 B1 to Singh et al in view of US Patent No 8942542 B1 to Sherrets et al.
As to claims 1 and 10,  Singh discloses a method/ a system for generating a timeline for a content stream, the method/system comprising: and a processor that executes instructions stored in memory, wherein execution of the instructions by the processor (see fig.1 and 9): a network interface that receives/receiving a content stream over a communication network from a content provider (see fig.1; col.6,ll.66-col.7,ll.15); generating metrics regarding a level and type of activity associated with each of a plurality of points within the received content stream (see col.8,ll.54-col.9,ll.8 and col.13,ll.15-30); defining at least one time period between two of the points within the received content stream; receiving a selection of the visual indicator from a user device; and providing the content stream to the user device, wherein providing the content stream comprises skipping a portion of the content stream prior to the defined time period, and wherein the user device starts play of the content stream at the defined time period (see col.24,ll.19-col.25,ll.21 and see fig.4C; col.9,ll.65-col.10,ll.7).
 Singh does not explicitly discloses wherein points within the defined time period are associated with metrics indicative of a same level and type of activity; presenting a display of a timeline corresponding to the content stream, wherein the timeline includes a visual indicator indicating the type of activity of the defined time period.
Sherrets discloses wherein points within the defined time period are associated with metrics indicative of a same level and type of activity; presenting a display of a timeline corresponding to the content stream, wherein the timeline includes a visual see fig.7-10; col.5, ll.29-44; col.12, ll.24-53; col.13, ll.1-18; col.13, ll.45-col.14,ll.8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh with the teaching as taught by Sherrets in order to assist users to identifying media content for consumption easily by segments of the video content based on the video characteristics, and an indicator component associated indictors corresponding to respective video characteristics.
As to claims 2 and 11, Singh further discloses wherein the level of activity associated with the defined time period is higher than a level of activity in the skipped portion of the content stream (see col.8, ll.54-col.9, ll.8).
As to claims 3 and 12, Singh further discloses wherein the generated metrics are generated in real-time upon receiving the content stream (see col.23, ll.63-67 and col.9, ll.9-27).
As to claims 4 and 13, Singh further discloses wherein the activity includes activity captured within the content stream, and wherein generating the metrics includes analyzing video or audio indicative of the captured activity (see col.8, ll.12-53).
As to claims 5 and 14, Singh further discloses wherein generating the metrics further includes analyzing one or more words spoken within the content stream, and wherein the generated metrics are based on a relative importance assigned to the analyzed words (see col.8,ll.29-53).
As to claims 6 and 15, Singh further discloses wherein generating the metrics further includes detecting one or more visual elements within the content stream that correspond to a predefined indicator, and wherein the generated metrics are based on see col.8, ll.29-col.9, ll.8 and col.10, ll.54-64).
As to claims 7 and 16, Singh further discloses wherein the content stream is associated with an external file comprising a portion of the content stream, and wherein generating the metrics is further based on matching the portion of the content stream within the external file to the timeline of the content stream (see col.10, ll.65-col.11, ll.19).
As to claims 8 and 17, Singh further discloses further comprising updating the display of the timeline in real-time based on new metrics(see col.11,ll.16-19).
As to claims 9 and 18, Singh further discloses wherein the display of the timeline further includes one or more scores associated with the defined time period, the scores include a score indicative of a climactic reveal (see col.11,ll.16-19).
As to claim 19, claim 19 is directed toward embody the method of claim 1 in “computer readable medium”. It would have been obvious to embody the procedures of Singh and Sherrets discussed with respect to claim 1 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              US 2007/0143493 A1 to Mullig et al.

              US 2018/0132011 A1 to SHICHMAN et al.
              US 2018/0077440 A1 to Wadhera et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424